Citation Nr: 1730760	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  16-32 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to service connection for a chronic neck disorder.

3.  Entitlement to an effective date earlier than August 5, 2011, for the establishment of service connection for tinea barbae (pseudofolliculitis barbae) (hereinafter, "skin disorder"), to include whether there was clear and unmistakable error (CUE) in prior denials of the claim by rating decisions promulgated in May 1977, July 1983, and January 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from January 1974 to August 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO) in March 2012 and June 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Board acknowledges that the June 2016 Statement of the Case (SOC) identified the psychiatric and neck disorder claims as requiring new and material evidence to reopen.  However, a review of the record does not reflect there was a previous denial of these claims prior to the March 2012 rating decision that is the focus of this appeal.  Accordingly, the Board will adjudicate the merits of the service connection claims.

The Veteran provided testimony on his psychiatric and neck disorder claims before the undersigned Veterans Law Judge (VLJ) in December 2016.  He subsequently provided testimony on his earlier effective date claim before the undersigned VLJ in April 2017.  Transcripts of both hearings are of record.

For the reasons detailed below  in the REMAND portion of the decision below, further development is required regarding the claims of service connection for an acquired psychiatric disorder and a neck disorder.  Accordingly, these claims are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Service connection was previously denied for the Veteran's skin disorder by a May 1977 rating decision.  Thereafter, rating decisions promulgated in July 1983 and January 2000 continued the denial, with the latter finding new and material evidence had not been received to reopen this previously denied claim.

2.  The Veteran was informed of the May 1977, July 1983, and January 2000 rating decisions including his right to appeal, and he did not appeal.

3.  The May 1977, July 1983, or January 2000 rating decisions were consistent with the evidence then of record, and the law in effect at that time.

4.  Following the January 2000 rating decision, no formal or informal claim of service connection for a skin disorder was received by VA prior to August 5, 2011.


CONCLUSION OF LAW

The criteria for an effective date earlier than August 5, 2011, for the establishment of service connection for the Veteran's skin disorder are not met.  38 U.S.C.A. §§ 5107, 5110, 7104, 7105 (West 2014); 38 C.F.R. §§ 3.105, 3.400, 20.1100, 20.1103 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that he developed pseudofolliculitis barbae during service, was treated for the condition.  Indeed, he was discharged from active duty due to the disability, which he argues reflects the permanent nature of the condition; the Veteran reports that he was told that it was a medical condition that was beyond his control and that it was permanent in nature.  Moreover, at the time of his initial VA examination, he presented in full beard, which was due to the condition, and thus he maintains he has had the disability at the time of his initial claim.  As such, he asserts that earlier rating decisions were clearly and unmistakably erroneous and therefore service connection is warranted effective the date of his original service connection claim.  See Scott v. McDonald, 789 F. 3d 1375 (Fed. Cir. 2015).  

The effective date for the grant of service connection for a disease or injury is the day following separation from active duty or the date entitlement arose if a claim is received within one year after separation from service.  Otherwise, the effective date is the date of receipt of claim, or date entitlement arose, whichever is later.  The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Historically, service connection was previously denied for the Veteran's skin disorder by a May 1977 rating decision.  Thereafter, rating decisions promulgated in July 1983 and January 2000 continued the denial, with the latter finding new and material evidence had not been received to reopen this previously denied claim.  He did not appeal these denials.  

The Board acknowledges the Veteran indicated at his April 2017 hearing that he was unaware he could appeal the denial of his skin disorder claims by the May 1977, July 1983, and January 2000 rating decisions.  However, the record reflects he was sent correspondence in May 1977, August 1983, and February 2000 which informed him of these denials, and included notification regarding his right to appeal.  The Board also notes that the Court has long recognized that "[t]here is a presumption of regularity under which it is presumed that government officials 'have properly discharged their official duties.'"  Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 14-15 (1926)).  The presumption of regularity may be overcome only by the submission of "clear evidence to the contrary."  Id. at 309.  Applying this presumption to the instant case, the Board finds that the Veteran was provided with this notification.

The Board further notes the record does not reflect new and material evidence was physically or constructively of record within the appeal period of these rating decisions.  See 38 C.F.R. § 3.156 (b); Bond v. Shinseki, 659 F.3d 1362  Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  In pertinent part, the record does not reflect evidence was of record within one year of the notification of these decisions which demonstrated he had the claimed skin disorder, which, in essence, was the basis for these denials.  

In view of the foregoing, the Board must find that the prior denials of service connection for the Veteran's skin disorder in May 1977, July 1983, and January 2000 are all final.  See 38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 20.1100, 20.1103.  Consequently, the effective date for the establishment of service connection for the Veteran's skin can be no earlier than the claim to reopen following the most recent final denial in January 2000.

The Board notes that VA amended its adjudication regulations on March 24, 2015 to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57,660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the present appeal for an earlier effective date pertains to a period prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

The law in effect prior to March 24, 2014, provided that the VA administrative claims process recognizes formal and informal claims.  A formal claim was one that has been filed in the form prescribed by the Secretary.  38 C.F.R. § 3.151.  Any communication or action, indicating an intent to apply for one or more benefits, under the laws administered by VA, from a claimant may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim. 38 C.F.R. 3.155.

The provisions of 38 C.F.R. § 3.157  commence with notation of the general rule that the effective date of compensation benefits will be the date of receipt of the claim or the date when entitlement arose, whichever is the later.  However, this regulation goes on to provide that receipt of clinical reports of examination or hospitalization may serve as informal claims "for increase or to reopen" where the claim is for an already service-connected condition.  The date of receipt of such clinical evidence may serve to form the basis for an earlier effective date for the subsequent award of VA benefits if such benefits derive from (1) a claim for increased evaluation or (2) an application to reopen a claim for compensation denied because the service-connected disability was not of compensable degree. Here, the record reflects the claim was originally denied, in pertinent part, because there was in the form of an October 1976 VA examination which showed the Veteran did not have any current skin disorder.  There was also no evidence of a current skin disorder on a December 1999 VA general medical examination which was of record at the time of the January 2000 rating decision.  As such, it appears the claim was previously denied due to no current disability, but it does not appear it was explicitly denied because the disability was not of compensable degree.

"Application" is not defined in the statute.  However, in the regulations, "claim" and "application" are considered equivalent and are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

The Federal Circuit, in Rodriguez, supra, pointed out that for purposes of establishing the requirements and procedures for seeking veterans' benefits, a claim, whether "formal" or "informal" must be "in writing" in order to be considered a "claim" or "application" for benefits, and that the provisions of 38 C.F.R. § 3.1(p) defines "claim," informal as well as formal, as a "communication in writing."  Further, the Federal Circuit stated that when 38 C.F.R. § 3.155 (a) refers to "an informal claim," it necessarily incorporates the definition of that term in 38 C.F.R. § 3.1(p) as a "communication in writing." The Federal Circuit also pointed out the provisions of 38 C.F.R. § 3.155(a) make clear that there is no set form that an informal written claim must take.  All that is required is that the communication "indicat[e] an intent to apply for one or more benefits under the laws administered by the Department," and "identify the benefits sought."

The record available for the Board's review does not reflect the Veteran submitted any written communication from the time of the January 2000 rating decision to August 5, 2011, in which he indicated he was seeking or believed he was entitled to service connection for his skin disorder; i.e., he did not submit a formal or informal application to reopen this claim prior to the current effective date for which service connection has been established for this disability.  

Inasmuch as the resolution of the earlier effective date claim involves the finality of the prior denials, the Board does take note of the fact that a final decision a decision "is subject to revision on the ground of clear and unmistakable error [CUE]." 38 U.S.C.A. § 5109A.  Further, it is noted that the RO adjudicated the issue of whether there was CUE in the prior denials as part of the January 2017 SOC.  Moreover, the Veteran himself has essentially contended that the prior denials were in error, and that the effective date should be from the time of his separation from service.

Under 38 C.F.R. § 3.105 (a), "[p]revious determinations which are final and binding ...will be accepted as correct in the absence of [CUE]."  A decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.105(a).  

The Court has provided the following guidance with regard to a claim of CUE:

In order for there to be a valid claim of 'clear and unmistakable error,' there must have been an error in the prior adjudication of the claim.  Either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  The claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated.

Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en banc).  The Court in Russell further stated:

Errors that would not have changed the outcome are harmless; by definition, such errors do not give rise to the need for revising the previous decision.  The words 'clear and unmistakable error' are self-defining.  They are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made.  A determination that there was a 'clear and unmistakable error' must be based on the record and the law that existed at the time of the prior AOJ [agency of original jurisdiction] or Board decision.

Russell, 3 Vet. App. at 313-314; see also Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  

The Board wishes to emphasize that the Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  "'Clear and unmistakable error' requires that error, otherwise prejudicial, must appear undebatably."  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).  "It must always be remembered that clear and unmistakable error is a very specific and rare kind of 'error'."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  In Russell, Fugo and other decisions, the Court has emphasized that merely to aver that there was CUE in a rating decision is not sufficient to raise the issue.  The Court has further held that simply to claim CUE on the basis that previous adjudications had improperly weighed the evidence can never rise to the stringent definition of CUE.

In determining whether there is CUE, the doctrine of resolving reasonable doubt in favor of the veteran is not for application, inasmuch as error, if it exists, is undebatable, or there was no error within the meaning of 38 C.F.R. § 3.105(a).  Russell, 3 Vet. App. at 314; see also Yates v. West, 213 F.3d 1372 (2000).

The determination regarding CUE must be made based on the record and the law that existed at the time the decision was made.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell, at 314.  Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

In this case, the Veteran has emphasized that his service treatment records document he was treated for pseudofolliculitis barbae while on active duty, and did not have the condition prior to service.  He also noted that he was told not to shave for this condition, which is the reason why he had a beard at the time of his October 1976 VA examination.

The Board acknowledges the Veteran's service treatment records document he was treated for pseudofolliculitis barbae, and includes a sick call note instructing him not to shave.  Further, his DD Form 214 indicates he was discharged for convenience of the government due to his beard.  He was also noted as having a beard on the October 1976 VA medical examination.  Nevertheless, the examination itself noted the Veteran's history of shaving problems, and the skin itself was evaluated as normal.  Further, the notation about his beard included the fact there was no evidence of skin lesions.  Moreover, his skin had been evaluated as normal on his August 1974 discharge examination.

The May 1977 rating decision noted the Veteran's application showed no treatment for any disability between discharge and current date; it was acknowledged the service treatment records showed treatment for shaving rash from May to July 1974; that the discharge examination was negative; and that the VA examination showed no evidence of skin lesions, while acknowledging the Veteran had a full beard.  It was indicated that service connection was denied for pseudofolliculitis barbae as it was not found on the October 1976 VA examination.  

In short, the claim was originally denied due to no evidence of a current disability.  The evidence summarized in the May 1977 rating decision is consistent with the evidence then of record, and the rationale with the law in effect at that time.  

The Board acknowledges it has been contended the fact the Veteran had a beard at the time of the October 1976 VA examination was essentially evidence of current disability due to the fact he was told not to shave during active service as a result of his pseudofolliculitis barbae.  However, such contentions go to whether the evidence was properly weighed at the time of the May 1977 rating decision, which is not considered CUE.  Moreover, no such contention was advanced at the time of that rating decision, nor was any other deficiency regarding the VA examination.  

In this case, the Board must find it was not undebatable the Veteran had post-service evidence of his skin disorder following his discharge from service at the time of the May 1977 rating decision.  The Board also reiterates that the decision was consistent with the evidence then of record, and the law in effect at that time.  No error has been identified in that decision which, had it not been made, a different result would have occurred.  Consequently, the Board must find that the May 1977 rating decision was not the product of CUE.

The Board notes that the Veteran's contentions have focused on whether service connection should have been allowed at the time of his initial claim; i.e., his focus has been upon the May 1977 rating decision.  Nevertheless, the Board finds that the subsequent denials in July 1983 and January 2000 appear consistent with the evidence then of record and the law in effect at that time.

In pertinent part, the July 1983 rating decision noted that no medical evidence had been submitted to show the skin disorder currently existed; and that the most recent medical evidence of record remained the October 1976 VA examination which showed no abnormality of the skin and no skin lesions.  The Board finds the summary is consistent with the evidence then of record.  In addition, the rating decision found that no reasonable basis existed for a new VA examination.  Even if it was error not to accord the Veteran a new examination, a violation in the duty to assist does not constitute CUE.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Regarding the January 2000 rating decision, the Board notes that it accurately summarized the regulatory standard for new and material evidence in effect at that time.  See 38 C.F.R. § 3.156(a) (1999).  The rating decision noted the Veteran had not identified any evidence to support his claim; that VA treatment records failed to show observation, treatment or findings of pseudofolliculitis; and that a recent December 1999 VA examination showed the Veteran's skin normal and intact with no rashes, lesions, or scars.  The Board finds this summary is consistent with the evidence then of record.

The Board also wishes to note that service connection was ultimately established for the Veteran's skin disorder based upon a March 2016 VA examination which did find evidence of the claimed disability, and provided an opinion which related the etiology thereof to active service.  Such evidence was not of record at the time of the prior denials in May 1977, July 1983, and January 2000.  For these reasons, the Board finds that July 1983 and January 2000 rating decision were not the product of CUE either.

In summary, the Board finds that the prior denials in May 1977, July 1983, and January 2000 are final, and were not the product of CUE; and that there is no evidence the Veteran filed a formal or informal claim of service connection for his skin disorder from the time of the January 2000 denial and the current effective date of August 5, 2011.  Thus, under the law, there is no basis to assign an earlier effective date for service connection for pseudofolliculitis barbae.  As such, the benefit sought on appeal must be denied.


ORDER

An effective date earlier than August 5, 2011, for the establishment of service connection for the Veteran's skin disorder is denied.


REMAND

In this case, the Board finds that competent medical examination and opinions are required to resolve the Veteran's psychiatric and neck disorder claims.  

The Veteran has intimated that he developed recurrent psychiatric and neck symptoms as a result of his active service.

The Board notes that the Veteran's service treatment records do not contain any entries showing a diagnosis of or treatment for an acquired psychiatric disorder.  Further, no psychiatric disorder was noted on his August 1974 discharge examination or the October 1976 VA examination.  However, the Veteran has identified aspects of his life which it has been indicated predisposed him to develop an acquired psychiatric disorder, and that such symptomatology developed as a result of the circumstances that resulted in his discharge from service.  

In this regard, the Veteran essentially argues for both direct and secondary service connection for psychiatric disability.  As to direct service connection, he maintains that the circumstances of his discharge caused him psychological problems because he wanted to serve in the military for an extended period, rather than for a few months.  As he points out, his military career was terminated by the service department's finding that the Veteran's pseudofolliculitis barbae was a permanent disability and was inconsistent with his continued military service.

In terms of secondary service connection, he contends that because of his service-connected pseudofolliculitis barbae, his psychiatric disability was caused or aggravated by that service-connected disability.

The Board finds the Veteran's contentions consistent with the findings of a December 1999 VA psychiatric examination, which state the Veteran had been psychologically ill for many, many years; long before he got in service; and that his life history predisposed him to be vulnerable to all sorts of problems.  Diagnoses include paranoid schizophrenia, and passive aggressive personality.

The Board also notes that the diagnoses for the Veteran's acquired psychiatric disorder have included psychosis and psychotic disorder not otherwise specified (NOS).  Service connection may be established for certain chronic diseases that are present to a compensable degree within the first post-service year such as psychoses.  See 38 C.F.R. §§ 3.307, 3.309(a).  

The Board further notes that the Veteran has also been treated over the years for polysubstance abuse problems, to include mood disorder related to such.  Granted, current law prohibits payment of compensation for a disability that is a result of a veteran's alcohol or drug abuse; and that an injury or disease incurred during active service will not be deemed to have been incurred in line of duty if the injury or disease was a result of the person's willful misconduct, including abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).  However, the Federal Circuit Court has held that there can be service connection for compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Nevertheless, the exact nature of the Veteran's acquired psychiatric disorder to his polysubstance abuse issues is not clear from the evidence of record.

Regarding the neck disorder claim, service treatment records dated in January 1974 note that the Veteran complained of back pain x 4 days, and there was also indication of headaches.  He reported a history of being hit with a baseball bat, but did not see doctor and had back problems for a long time.  Subsequent records in July 1974 note complaints of back pain x 1 year; was hit with a baseball bat many years ago; and the condition was aggravated while playing football in high school. 

The Veteran stated at his December 2016 hearing that these in-service complaints of back pain included neck pain, and contended it represented aggravation of a pre-existing condition.  However, no neck or psychiatric condition was actually noted at the time of his enlistment examination.  As such, he is presumed to have been in sound condition at the time of his entry into service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304; VAOPGCPREC 3-2003 (July 16, 2003).  Thus, if there was evidence of such problems during service it would be evidence of whether a disability was incurred during service.  The Veteran was also treated for complaints of neck pain and sore throat in July 1974, but these complaints were attributed to infected tonsils.  Moreover, no neck disorder was noted on the August 1974 discharge examination, or on the October 1976 VA examination, or on a subsequent December 1999 VA general medical examination.

In view of the foregoing, the Board finds that competent medical evidence is necessary to clarify the nature and etiology of the claimed disabilities.  Therefore, a remand is required to accord the Veteran such development.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Request the names and addresses of all medical care providers who have treated the Veteran for his psychiatric and neck disorders since June 2016.  Even if the Veteran does not respond, determine if there are any outstanding VA medical records for the pertinent period.  After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service psychiatric and neck symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the nature and etiology of his claimed acquired psychiatric disorder.  The claims folder should be made available to the examiner for review before the examination.

For any acquired psychiatric disorder found to be present, the examiner should express an opinion as to whether it is at least as likely as not it was related to or had its onset in service.  

In offering this opinion, the examiner must acknowledge and discuss the Veteran's competent and credible report regarding the impact of his discharge on his psychiatric state, to include his desire for an extended period of military service.

The examiner must also discuss the impact of the Veteran's pseudofolliculitis barbae, which led to his discharge in determining whether he has a psychiatric disability that was caused or aggravated by his service-connected pseudofolliculitis barbae.

The examiner's opinion should take into account the assertion that the Veteran was predisposed to develop such a disorder, and that he developed symptoms following the failure of his military service.  The Veteran's hearing testimony to this effect, as well as the opinion expressed by the December 1999 VA psychiatric examination, should be addressed.

The examiner should also express an opinion as to whether it is at least as likely as not the Veteran had a psychosis present within the first post-service year.

The examiner should further express an opinion as to whether the Veteran's documented polysubstance abuse issues were secondary to or a symptom of his acquired psychiatric disorder.

A complete rationale for any opinion expressed should be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  The Veteran should be also afforded an examination to evaluate the nature and etiology of his claimed neck disorder.  The claims folder should be made available to the examiner for review before the examination.

For any acquired neck/cervical spine disorder found to be present, the examiner should express an opinion as to whether it is at least as likely as not it was incurred in or otherwise the result of his active service.  The opinion should reflect consideration of the Veteran's contention that his documented in-service treatment for back pain in January and July 1974 also included neck pain.

A complete rationale for any opinion expressed should be provided, to include if the examiner determines an opinion cannot be provided without resort to speculation.  

5.  After completing any additional development deemed necessary, readjudicate the issues on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the June 2016 SOC, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


